Title: From Thomas Jefferson to James Wood, 15 February 1781
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond Feb. 15. 1781.

I have just received information from Genl. Greene that Ld. Cornwallis, maddened by his losses at the Cowpens and George town has burnt his own waggons to enable himself to move with facility and has pressed forward as far as the Moravian towns, Genl. Greene being obliged to retire before him with an inferior force. We are endeavouring to gather a force around him from which I hope he will not escape; nevertheless as the event is hastening on, ’till it be in some measure known, I think it will not only be prudent for you not to leave your present post, but to hold the Convention troops and guards in readiness to march at a moment’s warning. I would also advise that you recall Capt Reed’s troop, as it may be more useful with you if it be necessary to remove the Germans, and will be wanting here, should their removal be not necessary.
I am with much esteem Sir Your most obedt. humble servt,

Th: J.

